Woods, C. J.,
delivered the opinion of the court.
The case for appellant is destitute of merit i-n its substantial aspects. There is no exemption from taxation, in terms, either shown or claimed, and the rule is universal that he -who claims exemption must show, affirmatively, an exemption expressly declared and that tlie claimant is clearly embraced within the terms of the exemption.
During the years set out in the record, and in the agreed statement of facts, taxes were levied on all property in the municipality. By reason of misapprehension of the municipal officials, the property of appellant escaped assessment, and so failed to pay those taxes fox which it was clearly liable. Stripped of superfluous matter, the record presents simply a case in which property has escaped assessment for taxes properly assessable for the period named.
The best that can be said for appellant is, that the municipal authorities, after all the taxes now sought to he collected were due, and the most of them long 'Overdue, endeavored to make a present of them all to the delinquent. Clearly this was beyond ihc power of the municipal authorities. These taxes were a liability, and the power to remit or release them was beyond the reach of the municipality. Constitution, sec. 100.
Under sec. 3, chapter 34, acts of 1894, page 30, the judgment of the court below should have been limited to an affirmance of the additional assessment made by the assessor, under the direction of the state revenue agent, and a judgment in perso-nam for $630 should not have been rendered. The judgment in personam was unnecessary, for the assessor, armed with his approved assessment roll, had all the authority required to> proceed iu the usual manner to collect the taxes.
'The judgment of the circuit court affirming the additional assessment, was correct, and that action of the lower court is hereby affirmed. The judgment in personam is vacated and set aside, and, inasmuch as the appellant will take nothing substan-*416iial, because of our setting aside the personal judgment, and because the real question litigated is determined against it— that is, to say, because its liability to' assessment and taxation is herein declared, tlie appellant will be taxed with all costs.